Cooley J.
A preliminary question is raised in this case whether the return sent up by the Clerk of the Court below embodies the true record.
*15It appears from the statement of the Prosecuting Attorney that to protect the people against the consequences resulting from the loss of important papers, he has sometimes placed duplicate informations on filé, that if one was lost he might make use of the other; that he did so in the present case, but that while one of them was correct, the other omitted certain words which are supposed to be essential to its validity; that the plaintiffs in error were tried and convicted on the correct information, but that the other was copied into the record by the clerk in making his return; and these facts it is proposed to prove by the affidavits of the Prosecuting Attorney and Clerk.
It -can hardly be seriously contended that there can be two informations properly on file in any case; and a prosecuting officer who adopts the practice stated, must be prepared to support his case upon either. It certainly can not rest with him, at any particular stage of the case, to say which shall and which shall not constitute the record; much less can that question be made to rest upon the oral testimony, which must always necessarily be uncertain, as to which of the two happened to be taken up by the prosecuting officer when the prisoner was arraigned or tried. Under the •general rule relating to criminal proceedings — that doubts are to be solved in favor of the accused —he has a right to point out and rely upon the defects in either; and the clerk was right in this case in sending up with the return the information supposed to be defective.
This information is in the following words:
“THE STATE OE MICHIGAN, ) ^•SS. County of Oakland )
“ The Circuit Court for the County of Oakland. Michael E. Crofoot, Prosecuting Attorney for the County of Oakland aforesaid, for and in behalf of the People of the State of Michigan, comes into said Court in the 'March term thereof, A. D. 1866, and gives it here to understand *16and be informed, that Charles Rice, Harlow Woodard and George Hughes, late of the township of Pontiac, in said county, heretofore, to wit, on the twenty-first day of December, A. D. 1865, at the township of Pontiac aforesaid, and in the county aforesaid, with force and arms in and upon one Charles Parsons, then and there being, did make an assault, and him, the said Charles Parsons, then and there did beat, wound and bruise, with intent, him, the said Charles Parsons, then and there, to‘kill and murder, and other injuries to him, the said Charles Parsons, then and there did, contrary to the statute in such case made and provided, and against the peace and dignity of the People of the State of Michigan.
“MICHAEL E. CROFOOT,

"Prosecuting Attorney for the County of Oakland."

“Charles Parsons being duly sworn, deposeth and says that he knows the contents of the above information, and he verily believes the same to be true, as therein set forth.
“ CHARLES PARSONS.”
“Sworn and subscribed before me, at Pontiac, this sixth day of March, A, D. 1866.
11 J. D. BATEMAN,
“ Clerk."
One objection to this information is, that no name is attached to the jurat.
This objection is based upon certain decisions in this State — People v. Tisdale, 1 Doug. Mich. 59 ; People v. Riggins, 3 Mich. 233 — which have laid down the rule in election cases, that ballots which contain only the initials of the person voted for cannot be counted as they are, nor aided by parol evidence. We have no disposition *17to make these decisions embrace other cases, nor should we be warranted by authority in doing so.
The principal objection, however, is that the information does not charge the offense to have been committed “ feloniously, wilfully, and of malice aforethought,” after the common law forms. If the case were to be disposed of exclusively upon the common law authorities, we should find it necessary to examine them with some care before making a decision; but we have no doubt that if the information would be defective as a common law pleading, there is still no necessity for the omitted wordá under our statute.
The information charges the defendants with an assault with intent to murder. Murder is an offense which the law defines; one of the essential ingredients of which is malice aforethought. To charge an intent to kill and murder, is to charge an intent to kill under circumstances which would make the killing amount to murder; that is, with premeditated malice. No further words are necessary to inform the accused of the nature of the charge against him; and if more are essential for any purpose, it can only be for technical reasons. The statute, Comp. h. § 6043, in express terms has dispensed with the necessity of employing the word “ feloniously,” or “ with force and arms,” or “ any words of similar import;” by which last phrase we must understand, words employed for similar technical reasons as the words mentioned, and which are not essential to a clear understanding of the charge. But it is not necessary to decide whether this statute would dispense with the use of the words “with malice aforethought,” since another statute — Comp. L. §6059 — provides that, “"When the offense charged has been created by any statute, or the punishment of such offense has been declared by any statute, the indictment shall, after verdict, be held sufficient to warrant the punishment prescribed by the statute, if it describe the offense in the words of the statute.”
*18The offense as described in the statute is, an assault ££with intent to commit the crime of murder;” and this is the offense as set out in the information. It is not essential that, in describing the offense, the precise words employed in the statute should be used; other words of equivalent meaning- are sufficient — People v. Kent, 1 Doug. Mich. 42 — except perhaps in cases where certain words of art may by long usage have become indispensable to a description. But in this case the statutory words are employed, and we have ño doubt the description of the offense is sufficient as it stands in the information.
We think the judgment of the Court below was correct, and it must be affirmed.
The other Justices concurred.